ORDER PER CURIAM James M. Helderle (“Movant”) appeals from the motion court’s judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was found guilty, after a jury trial, of first-degree burglary, in violation of Section 569.160 (RSMo. 2000); forcible sodomy, in violation of Section 566.060; felonious restraint, in violation of Section 565.120; and armed criminal action, in violation of Section 571.015. Movant was sentenced to consecutive terms of eight years’ imprisonment for burglary, 20 years’ imprisonment for forcible sodomy, seven years’ imprisonment for felonious restraint, and 40 years’ imprisonment for armed criminal action, for a total sentence of 75 years. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for them information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).